Citation Nr: 0515577	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946 and from October 1950 to April 1976, with service in the 
Republic of Vietnam.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision denied service 
connection for the cause of the veteran's death.  In 
addition, the February 2003 decision denied entitlement to 
Dependents' Educational Assistance benefits under 38 U.S.C. 
Chapter 35.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran had military service in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during this service.

3.  The evidence of record indicates that the veteran was 
diagnosed with stage IV nonsmall cell lung cancer, 
adenocarcinoma subtype, which is recognized as a presumptive 
disease associated with herbicide exposure.

4.  During his lifetime, the veteran established service 
connection for adenocarcinoma of the prostate with radical 
retropubic prostatectomy due to Agent Orange exposure, 
erectile dysfunction secondary to radical retropubic 
prostatectomy, diarrhea secondary to treatment for 
adenocarcinoma of the prostate, hiatal hernia, acute 
hepatitis, and prostatitis.

5.  The veteran died on September [redacted], 2002.  Cause of death 
is noted to have been blunt force injury to the head.

6.  The evidence of record reasonably shows that symptoms 
associated with the veteran's lung cancer and treatment for 
such cancer resulted in the fall, which caused the head 
injury, which resulted in the veteran's death.

7.  A claim for Chapter 35 education benefits is legally to 
be derived from the circumstances of the veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1310, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e), 3.310 
(2004).

2.  The criteria for DEA benefits under chapter 35, title 38, 
United States Code have been met. 38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefits sought on 
appeal, the Board finds that any defect with regard to VA's 
duty to assist the appellant with the development of her 
claims is harmless error.

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with lung cancer.  Service 
personnel records indicate that the veteran served in the 
Republic of Vietnam from August 1968 to August 1969.

During his lifetime, the veteran established service 
connection for adenocarcinoma of the prostate with radical 
retropubic prostatectomy due to Agent Orange exposure, 
erectile dysfunction secondary to radical retropubic 
prostatectomy, diarrhea secondary to treatment for 
adenocarcinoma of the prostate, hiatal hernia, acute 
hepatitis, and prostatitis.

Private treatment notes from July to August 2002 indicated 
that the veteran was diagnosed with Stage IV nonsmall cell 
lung cancer, adenocarcinoma subtype.

Private treatment notes from September 2002 noted that the 
veteran was complaining of dizziness while his wife drove him 
to the hospital.  After arriving at the hospital, the veteran 
stepped out of the car and fell, hitting his head.  A CT scan 
was conducted and a massive vertex right acute subdural 
hematoma was noted.

The veteran's death certificate reported that he died on 
September [redacted], 2002.  The cause of death was listed as blunt 
force injury to the head, incurred while getting out of a 
car.

An October 2002 letter from the veteran's private physician 
noted that he was diagnosed with metastatic lung cancer in 
July 2002.  The physician went on to indicate that the 
veteran was receiving chemotherapy from July until the end of 
August.  The physician stated that the veteran's "advanced 
lung cancer along with chemotherapy contributed to his 
deteriorating condition, which caused a fall which resulted 
in his death."

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for various cancers may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2004).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  All of the 
presumptive cancers may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).  Lung 
cancer is one of the diseases associated with exposure to an 
herbicide agent.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2004).

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that the veteran was diagnosed 
with lung cancer, which is one of the diseases presumptively 
associated with herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  As the veteran served in the Republic of 
Vietnam, service connection for lung cancer is warranted on a 
presumptive basis.

The Board notes that the veteran's death certificate listed 
his cause of death as blunt force injury to the head, which 
was noted to have been caused when he fell while getting out 
of the car.  An October 2002 letter from the veteran's 
private physician specifically stated that the veteran's 
"advanced lung cancer along with chemotherapy contributed to 
his deteriorating condition, which caused a fall which 
resulted in his death."  As there is a medical opinion of 
record indicating that the veteran's lung cancer, a disorder 
that meets the criteria for service connection, was a 
contributory factor in the fall that caused his death, the 
Board finds that service connection for the cause of the 
veteran's death is warranted.  In the alternative, it would 
also be reasonable to view the veteran's death as having been 
proximately caused by the effects of service-connected 
disability and the claimed benefits would be granted on that 
basis as well.

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is 
favorable, and no other basis for eligibility is shown from 
the record, the claim for educational assistance must be 
regarded as legally sufficient since the requisite elements 
for eligibility to qualify for this benefit are met.


ORDER

Service connection for cause of the veteran's death is 
granted.

Eligibility for Chapter 35 Dependents' Education Assistance 
benefits is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


